Citation Nr: 1526767	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-31 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for corneal degeneration arcus senilis.

2.  Entitlement to service connection for a heart disorder, manifested by heart palpitations.

3.  Entitlement to an initial compensable rating for right lower sensory deficit of the cutaneous nerve.

4.  Entitlement to an initial compensable rating for left ankle surgical scar.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to June 1977, September 1977 to July 1979, and April 1981 to September 2009.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran now resides in Florida, so the matter is now handled by the RO in St. Petersburg, Florida.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for heart palpitations, and entitlement to an initial compensable rating for a left ankle surgical scar, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for corneal degeneration arcus senilis.

2.  Throughout the appeal, the Veteran's right lower sensory deficit of the cutaneous nerve has been manifested by severe incomplete paralysis of the external cutaneous nerve of the right leg. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for corneal degeneration arcus senilis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an initial rating of 10 percent, but no higher, for right lower sensory deficit of the cutaneous nerve, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8529 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's claim for an increased disability rating arises from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the Veteran participated in the Pre-Discharge Program and received VCAA notice through the program as shown by the April 2009 acknowledgment.  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, and post-service treatment records.  The Veteran was also afforded VA examinations which the Board find adequate.  Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ specifically noted the issues on appeal, and noted the reasons for the RO denials.  The VLJ also specifically sought to identify any pertinent evidence not currently associated with the claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that no further action pursuant to Bryant is necessary.



In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Withdrawn Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issue of entitlement to service connection for corneal degeneration arcus senilis.  See January 2015 BVA Hearing Transcript, page 10.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

III.  Entitlement to an Initial Compensable Rating for Right Lower Sensory Deficit of the Cutaneous Nerve

The Veteran seeks entitlement to an initial compensable rating for his right lower sensory deficit of the cutaneous nerve.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran's right lower sensory deficit of the cutaneous nerve is currently rated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8529, for paralysis of the external cutaneous nerve of the thigh.  See 38 C.F.R. § 4.124a, Diagnostic Code 8529.  A noncompensable rating is warranted for mild or moderate paralysis of the nerve.  Id.  An increased rating of 10 percent, the highest rating available, and is warranted when there is severe to complete paralysis of the nerve.  Id.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.


Facts

The Veteran was afforded a VA examination in May 2009.  At the time, he reported a chronic, bilateral knee injury.  He asserted that he experienced localized pain, described as burning, aching, sharp and cramping, elicited by physical activity.  Upon examination, the examiner noted that the Veteran had decreased sensation on the right lateral knee.  The examiner diagnosed the Veteran with a bilateral knee strain with right lateral knee decreased sensation.  The examiner noted that the decreased sensation was most likely due to the cutaneous nerve, etiology not known.

The Veteran was afforded a VA examination in June 2013.  The Veteran was noted to have moderate right lower extremity constant pain, severe paresthesias and/or dysesthesias of the right lower extremity, severe numbness of the right lower extremity, hypoactive reflexes in the right knee and absent reflexes in the right ankle, absent sensation in the right upper anterior thigh and thigh/knee, absent sensation in the right lower leg/ankle and an abnormal gait, noted to be from a numb leg due to nerve paralysis.  The examiner noted that the Veteran had severe incomplete paralysis of the external cutaneous nerve of the thigh.  It was noted that the Veteran used a cane, constantly.  Electromyography (EMG) testing revealed evidence of chronic lumbar radiculopathy, mainly at L5 on the right.  The examiner stated that the Veteran is unable to sit for longer than 15 minutes before he has to move around due to leg pain and numbness.

An addendum opinion was obtained in August 2013.  The examiner stated that the Veteran's lateral cutaneous nerve injury was an old injury pre-existing his lumbar spine findings.  The examiner explained that the dermatome distribution of sensory loss at the knee is not consistent with a L1-L2 mass nerve compression, nor with mild lumbar spine degenerative changes, or with the L5 radiculopathy noted on EMG studies.  The examiner stated there was no evidence of nerve root compression due to lumbar degenerative disc disease that would cause the right knee sensory loss.  The examiner opined that the sensory loss at the right knee would be the only symptom attributable to the service-connected neuropathy of the right lateral cutaneous nerve.  Therefore, all symptoms on the peripheral nerve examination of June 2013, except for right knee sensory loss, would be attributable to the nonservice-connected L5 radiculopathy.

Analysis

Given that all symptoms, other than right knee sensory loss, have been attributed to a nonservice-connected disorder, the Board will consider only the right knee sensory loss symptoms.  In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a compensable rating of 10 percent.  

Specifically, during the January 2015 hearing, the Veteran testified that his leg was numb while he was in service.  See January 2015 BVA Hearing Transcript, page 6.  Furthermore, in the June 2013 VA examination, it was noted that the Veteran had severe paresthesias and/or dysesthesias and severe numbness.  The examiner also noted that the Veteran walked with a cane and had an abnormal gait, due to his leg being numb from the nerve paralysis.  

Thus, when taking the lay and medical evidence in totality and in giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a compensable disability rating of 10 percent for his incomplete paralysis of the external cutaneous nerve of the right thigh because there is evidence of severe incomplete paralysis of the external cutaneous nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8529.

A higher rating is not warranted, however, as a 10 percent rating is the maximum schedular disability rating available under Diagnostic Code 8529.  A higher schedular rating cannot be awarded.  38 C.F.R. § 4.124a, Diagnostic Code 8529.

The Board has considered the application of the remaining diagnostic codes under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's disability, but finds none are raised by the medical evidence.  The Codes for the Diseases of the Peripheral Nerves are separated out into the specific nerve affected.  Here, the May 2009 and June 2013 VA examiners determined that the Veteran's service-connected disability affected the external cutaneous nerve of the right thigh only.  Thus, only Diagnostic Code 8529 is applicable to the Veteran's claim, and, as stated above, 10 percent is the maximum schedular rating available under Diagnostic Code 8529.  38 C.F.R. § 4.124a.

Significantly, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126. 

In sum, the schedular criteria for an initial disability rating of 10 percent, but no higher, for the Veteran's service-connected right lower sensory deficit of the cutaneous nerve, have been met since the effective date of service connection.  The preponderance of the evidence is against the assignment of a rating in excess of 10 percent at any time during the appeal period.  Thus, resolving all doubt in favor of the Veteran, an initial 10 percent rating is assigned since the effective date of service connection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular and TDIU Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating of 10 percent for the Veteran's disability fully addresses his symptoms of pain and numbness (as these symptoms were the basis for the finding of severe incomplete paralysis), referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  The Veteran has not described any unusual or exceptional features associated with his disability or described how the impairment associated with his right leg impacts him in an exceptional or unusual way.  Thus, there is no evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability due to the service-connected cutaneous nerve disability is not raised by the record.  The evidence indicates that the Veteran is employed.  See June 2013 VA examination.  The Veteran has not alleged that his service-connected nerve disability has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 


ORDER

Entitlement to service connection for corneal degeneration arcus senilis is dismissed.

Entitlement to an initial rating of 10 percent, but no higher, for right lower sensory deficit of the cutaneous nerve, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

REMAND

The Veteran seeks entitlement to service connection for heart palpitations and entitlement to an initial compensable rating for a left ankle surgical scar.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Heart Palpitations

First, the Board notes that during the January 2015 Board hearing, the Veteran indicated that all available treatment records pertaining to his heart disorder had not yet been associated with the claims file.  See January 2015 BVA Hearing Transcript, pages 10-11.  The Veteran stated at the hearing that he would be submitting the pertinent records.  It does not appear that the Veteran has submitted any additional treatment records.  The Veteran indicated that he has a VA physician as well as a private physician.  On remand, all records should be obtained and associated with the claims file.

The Board notes that the RO denied the Veteran's claim for heart palpations, stating that palpitations, in the absence of a diagnosed heart disorder, are considered a laboratory finding which is not subject to VA compensation.  Importantly, while the Veteran had documented heart palpitations during service, post service, the Veteran has been diagnosed with benign, unifocal premature ventricular contractions, or heart palpitations, as well as aortic insufficiency (AI) and tricuspid regurgitation (TR).  See August 2010 VA cardiology consultation echo procedure note.  

On remand, a medical opinion must be obtained regarding whether the Veteran's diagnosed AI and TR heart disorders are causally or etiologically due to service, to include the documented heart palpitations experienced during service.


Increased Rating for Left Ankle Surgical Scar

The Veteran indicated during the January 2015 hearing that within the last year his scar has become hot and sensitive.  See January 2015 BVA Hearing Transcript, page 8.  

The Board notes that the most recent VA examination for his scar was in June 2013, almost two years ago.  The Veteran has indicated that his scar has become worse within the last year.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Accordingly, on remand, the Veteran should be scheduled for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records, to include all VA treatment records dated since April 2013 and the private physician records noted during the January 2015 Board hearing.

2.  Thereafter, obtain an addendum opinion for the Veteran's claimed heart disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for a heart disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current heart disorders should be noted.

Based on a review of the file, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability) that the Veteran's diagnosed heart disorders, including aortic insufficiency and tricuspid regurgitation, are causally or etiologically related to service, to include the documented heart palpitations during service.  The examiner must offer comments and opinion regarding the diagnoses of aortic insufficiency and tricuspid regurgitation.  See August 2010 VA cardiology consultation echo procedure note.  

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

3.  Afford the Veteran a VA examination to determine the current severity of his left ankle surgical scar.  The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.118, Diagnostic code 7804.  The pertinent rating criteria must be provided to the examiner. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


